UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6410



LEVERN HENRY,

                                             Petitioner - Appellant,

          versus


STATE OF SOUTH CAROLINA; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-95-3971-23BD)


Submitted:   August 28, 1997              Decided:   October 15, 1997


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Levern Henry, Appellant Pro Se. Lauri J. Soles, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994) (current

version at 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997)). We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible er-
ror. Accordingly, we deny leave to proceed in forma pauperis, deny

a certificate of probable cause to appeal, and dismiss the appeal

on the reasoning of the district court. Henry v. South Carolina,
No. CA-95-3971-23BD (D.S.C. Feb. 5, 1997). See Lindh v. Murphy, 521
U.S. ___, 1997 WL 338568 (U.S. June 23, 1997) (No. 96-6298). We

also deny Appellant's motion to stay state court proceedings, his

motion for leave to file a formal brief in this court, and his
requests for general relief contained therein. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2